Citation Nr: 1037696	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-05 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to December 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for an increased rating for her service-
connected low back disability and for a total rating.  This case 
was previously before the Board in May 2007, at which time it was 
remanded for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

While further delay is regrettable, the Board finds that 
additional development is necessary prior to adjudication of the 
claim. 

The record discloses a VA examination of the spine was apparently 
conducted in July 2009.  A microcassette of this examination was 
in the claims folder.  However, a transcribed version was not, 
and the supplemental statement of the case issued in March 2010 
did not consider this evidence.  While the report was transcribed 
by Board personnel, the report obviously has not been reviewed or 
approved by the examining physician.  Thus, on remand, an 
authorized copy of the examination report should be obtained.  

In addition, the examiner did not provide an opinion as to the 
impact of the Veteran's back disability on her employability.  
The Board notes that in a September 2008 VA examination, it was 
noted the Veteran was enrolled in college and taking 12 credit 
hours.  On remand the claims file should be returned to the 
examiner, if available, to obtain an opinion regarding the impact 
of her back condition on her employability, to include 
consideration of her ability to perform sedentary work given her 
ability to attend college.  

The Board noted in its May 2007 remand that the Veteran reported 
on the April 2006 VA psychiatric examination that she had 
recently seen a psychiatrist in South Carolina, and directed the 
RO/AMC to obtain those records.  The Board acknowledges that in a 
May 2007 letter to the Veteran, the AMC asked that she provide 
information so such records could be obtained.  No response was 
received.  The Board believes another attempt should be made to 
procure the records from Dr. Parker.  In addition, the most 
recent VA outpatient treatment records are from January 2008, and 
the last VA psychiatric examination was in April 2006.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, the Board notes that the Veteran requested a Travel 
Board or videoconference hearing in correspondence received in 
September 2010.  Such hearing should be scheduled. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  Accordingly, 
the case is REMANDED to the RO/AMC for action as follows:

1.  Contact the Veteran and request that she 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
she has received treatment for her low back 
and psychiatric disabilities since 2008.  
The RO/AMC should specifically request the 
information for the records of Dr. Parker.  
After securing the necessary authorizations 
for release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran.  In addition, obtain relevant VA 
treatment records dating since January 2008 
from the Columbia, South Carolina, VA 
healthcare system.

2.  Obtain an official copy of the July 17, 
2009 VA examination report.  Thereafter, 
return the report and the claims file to the 
examiner who conducted that examination, if 
available.  Following review of the claims 
file and the examination report, the 
examiner should provide an opinion as to the 
impact of the Veteran's service connected 
lumbosacral strain on her employability.  In 
rendering the opinion, the examiner should 
address whether she could do sedentary work 
considering her ability to attend college.  
If the examiner is not available, the claims 
file should be forwarded to another 
physician to obtain the requested opinion.  
If the examiner determines that a new 
examination is necessary to provide the 
requested opinion, one should be authorized. 

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
impact of her service-connected depression 
on her ability to obtain or retain gainful 
employment.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should provide an opinion as to 
whether the Veteran's depression, alone or 
in conjunction with her service connected 
lumbosacral strain, renders the Veteran 
unable to obtain or retain gainful 
employment.  

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

5.  Schedule the Veteran for a Travel Board 
or Board videoconference hearing. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


